On February 7, 1908, the following opinion was filed:
PER CURIAM.
The decision in State v. Rat Portage Lumber Co., supra, page 1, 115 N. W. 162, determines this appeal. It is immaterial that here the timber permit had been extended by the board of timber commissioners. The timber cut had not been removed within the time therein specified.
*535A reargument having been granted, on October 16, 1908, the following opinion was filed:
PER CURIAM.
In this ease the same federal questions that were urged upon the attention of the court in State v. Rat Portage Lumber Co., supra, page 13, 117 N. W. 922, were argued. As in the Rat Portage case, we have concluded to adhere to the original decision.
Denied.